Citation Nr: 1757593	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  14-20 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to non-service connection pension benefits. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1963 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 decision by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.

The Veteran testified at a video hearing in April 2017 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

The issues of failure to add his dependent to his original award of non-service connected pension and whether recovery of an overpayment of non-service connected pension benefits was proper have been raised by the record during the April 2017 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran submitted an application for non-service connected pension benefits in June 2012 and again in November 2013 with the same information regarding his income for those years.  A review of the claims file reveals that it is negative for any evidence from the Veteran or the Social Security Administration (SSA) regarding his income and medical expenses from 2014 to the present. 

This evidence would be relevant to the claim on appeal because entitlement to non-service connected pension benefits depends in part on the Veteran's countable annual income.  The calculation of countable income depends also depends on medical expenses.  See 38 C.F.R. §§ 3.3(b)(4) and 3.272(g) (2017). 

There are heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  Moreover, the nature of the Board's de novo review means that it is the Board's responsibility to review all evidence (such as evidence from SSA) and determine for itself whether or not it supports claim on appeal.  This responsibility cannot be assumed by the AOJ.  In this regard, it is clear that decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record.  38 U.S.C. § 7104 (2012).  Decisions of the Board are to be based on a review of the entire record.  38 C.F.R. § 19.7 (2017).

The Board finds that updated information as to any changes to the Veteran's income and expense information is necessary for the proper adjudication of this claim.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide updated income and expenses information, to include updated Eligibility Verification Reports, from 2014 to the present. 

2. Obtain updated information from SSA regarding the Veteran's income and medical expenses, to include for years 2014 through 2017. 

3. Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant should be provided a Supplemental Statement of the Case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







